  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


UNITED STATES OF AMERICA         )
                                 )         CRIMINAL ACTION NO.
   v.                            )            3:13cr297-MHT
                                 )                 (WO)
TYRONE DOWDELL                   )

                                ORDER

       Defendant Tyrone Dowdell filed two motions for a

sentence    reduction,    in    which    he   sought    retroactive

application to his sentence of Amendment 782 to the

2014     edition     of   the     United      States     Sentencing

Guidelines.         Amendment   782     revised   the    guidelines

applicable to drug-trafficking offenses.             Following the

United States Sentencing Commission’s decision to give

retroactive    effect     to     the    amendment,      this   court

established     a     Retroactivity        Screening     Panel    to

determine whether a defendant might be eligible for a

reduction of sentence, and the court referred one of

Dowdell’s motions to the panel for consideration.                The

panel unanimously recommended that Dowdell’s motions be

denied because he was sentenced after the date that
Amendment 782 went into effect.     See   Recommendation

(doc. no. 66).   In other words, the panel found that

Dowdell has already received the benefit of Amendment

782 at sentencing.   In any case, the court need not

rule on the recommendation, because Dowdell has been

released from prison, so his sentence-reduction motions

are now moot.

                          ***

    Accordingly, it is ORDERED that defendant Tyrone

Dowdell’s motions for sentence reduction (doc. nos. 63

and 65) are denied as moot.

    DONE, this the 4th day of December, 2018.

                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE
